DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elaine C. Berlin on 28 January 2022.

The application has been amended as follows: 

Claim 1, lines 17-18 are amended as follows: 
“substrate is in a [[the]] worn state on the body part and operating only the UV-C light emitting source during a cleaning treatment mode when the substrate is in an [[the]] unworn”


Allowable Subject Matter
Claims 1-2, 4-6, 8-11 and 14-24 and allowed.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest application of only UV-B peak wavelengths ranging from 295-315 nm in a worn/phototherapy treatment mode, and the application of only UV-C peak wavelengths ranging from 100-280 nm in an unworn/cleaning treatment mode.  The closest prior art of record is Leclerc, Moffat and Ferolito as outlined in the rejection of claim 14 of non-final Office action mailed 17 June 2021.  The prior art discloses the limitations of the claims except for emitting only specific UV-B and UV-C wavelengths in phototherapy and cleaning modes respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        01 February 2022